Citation Nr: 1633796	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-33 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During his June 2016 Board hearing, for the first time, the Veteran reported treatment at several private facilities that would be relevant to both his claim for service connection for a lumbar spine disorder and his claim for nonservice-connected pension.  The Veteran reported back treatment from a Dr. K. in Zephyrhills, Florida and Premier Healthcare in Florida and psychiatric treatment at Zephyrhills Hospital.  

The Veteran should be given an opportunity to identify any VA and non-VA healthcare provider who treated him for his back or a disorder related to his claim of unemployability due to nonservice-connected disorders.  After securing any necessary authorization from him, obtain all identified treatment records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Furthermore, during the Board hearing, the Veteran indicated that he had stopped working since the time the AOJ had initially denied his claim for nonservice-connected pension.  The AOJ should have the Veteran provide updated employment and income information for the appeal period.

As to the lumbar spine claim, in July 2011, the Veteran underwent a VA examination.  The VA examiner diagnosed the Veteran with lumbar strain and lumbar spondylosis.  Although the VA examiner provided an explanation as to the etiology of the lumbar spondylosis, he did not provide one for the lumbar strain.  An addendum medical opinion is necessary to address this matter.

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should give the Veteran an opportunity to identify any VA and non-VA healthcare provider who treated him for his back or a disorder related to his claim of unemployability due to nonservice-connected disorders, to include those noted during the Board hearing (Dr. K. and Zephyrhills Hospital - in Zephyrhills, Florida and Premier Healthcare in Florida).  

After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c), (e).

(b)  The AOJ should request that the Veteran provide information regarding his employment and income during the appeal period for nonservice-connected pension purposes.

2.  The AOJ should obtain all unassociated VA treatment records, including from the Tampa VA medical center.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from have been associated with the claims file, refer this matter to the July 2011 VA examiner.  If the July 2011 VA examiner is unavailable, refer this matter to an appropriate medical professional.  

The entire claims file, to include a complete copy of the REMAND and pertinent records from the paperless, electronic Virtual VA/VBMS file must be made available to the individual designated to provide a medical opinion.

The need for a new VA examination is left to the discretion of the VA medical opinion provider chosen to provide the medical opinion.

Following a review of the record, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:

(i) Is it at least as likely as not that any diagnosed lumbar spine disorder (including lumbar strain and lumbar spondylosis) was incurred in or was caused by the Veteran's active service?  The examiner should consider the Veteran's reports of (a) pain and his spine being "not in place" in service and after service and (b) being hit by/running into a plane (June 2016 Board hearing, December 2012 lay statement), as well as, (c) reports of heavy lifting, running, and jumping.  (April 2011 application).

The VA examiner should provide an opinion(s) that applies to EACH diagnosed disorder.

(ii)  Is it at least as likely as not that any currently diagnosed arthritis (if found) developed, to a compensable degree, within one year following his discharge from service (i.e., July 2005)?  The examiner should indicate whether the type and degree of any arthritis findings shown on examination are consistent with arthritis having developed back in 2005.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  The VA examiner should provide an opinion(s) that applies to EACH diagnosed disorder.

4.  The AOJ should perform any additional development it deems warranted, to possibly include obtaining a VA examination/medical opinion as to the severity of any nonservice-connected disorders and functional effects of such disorders on employability.  

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

